 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KENNETH O. OWENS, JR.,                             No. 2:15-cv-1286 KJM GGH P
12                      Petitioner,
13          v.                                          ORDER
14   STATE OF CALIFORNIA, et al.,
15                      Respondents.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 9, 2019, the magistrate judge filed findings and recommendations, which were

21   served on petitioner and which contained notice to petitioner that any objections to the findings

22   and recommendations were to be filed within fourteen days. Petitioner has filed objections to the

23   findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. The magistrate judge recommends dismissal

26   of this action for failure to exhaust state court in remedies. In his objections, petitioner asserts

27   that he exhausted state court remedies with two California Supreme Court habeas corpus

28   petitions, Case Nos. 5234384 and 5232389.
                                                        1
 1           Good cause appearing, IT IS HEREBY ORDERED that within thirty days from the date
 2   of this order petitioner shall supplement his May 28, 2019 objections, ECF No. 33, by filing a
 3   copy of the petition for writ of habeas corpus filed in the California Supreme Court and assigned
 4   Case No. 5234384 and a copy of the petition for writ of habeas corpus filed in the California
 5   Supreme Court and assigned Case No. 5232389. Petitioner shall include with his filing a cover
 6   sheet that states that he is filing the two state habeas corpus petitions to supplement his May 28,
 7   2019 objections, ECF No. 33, and in response to this order. Failure to comply with this order will
 8   result in the dismissal of this action.
 9   DATED: July 23, 2019.
10

11
                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
